Citation Nr: 0616063	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for nosebleeds.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a lumbosacral spine 
disorder.

4.  Entitlement to service connection for a right hip 
disorder.  

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to an initial compensable evaluation for a 
left ankle disorder.  

7.  Entitlement to an initial evaluation in excess of 20 
percent for a right ankle disorder. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder tendonitis.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had verified active military service from April 
1989 to April 1992 and from January 1999 to October 2001.  He 
served in the Persian Gulf theater of operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

As to the issues of service connection for bronchitis, chest 
pain, and shortness of breath, discussed in the August 2004 
supplemental statement of the case, the Board notes that the 
veteran did not file a substantive appeal with regard to 
these issues.  As the veteran did not perfect his appeal as 
to these issues, the Board will not address them in this 
decision.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to the claims for service connection, other than 
the left shoulder claim, no clinical diagnosis has been 
reported, although the veteran has reported symptoms.  As a 
Persian Gulf War veteran, he is eligible for service 
connection for certain undiagnosed illnesses, if objectively 
manifested.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2005).  It is unclear whether the claimed 
disabilities meet the criteria for service connection on that 
basis, and an examination is necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

As to the issue of service connection for a left shoulder 
disorder, the veteran was diagnosed as having bilateral 
shoulder tendonitis at the time of his March 2002 VA 
examination.  Despite the close proximity of the diagnosis to 
the veteran's period of service, the examiner did not render 
an opinion as to the etiology of the left shoulder 
tendonitis.  A VA examination and opinion is needed to 
determine whether the disability is related to service. 

With regard to the issues of higher initial evaluations for 
the right ankle, left ankle, and right shoulder disorders, 
the Board notes that in his June 2004 substantive appeal, the 
veteran reported that he was having constant pain in his 
right and left ankle and right shoulder.  He stated these 
conditions continually flared up.  VA is obliged to afford a 
veteran contemporaneous examinations where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995).  The veteran is competent to provide an opinion 
that his disabilities have worsened.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  His statements essentially report a 
worsening of the disability.

The veteran has not yet received notice as to the evidence 
needed to substantiate a claim for service connection for 
undiagnosed illness for Persian Gulf War veterans.  
38 U.S.C.A. § 5103(a) (West 2002).  Failure to provide notice 
of the evidence needed to substantiate the claim is generally 
prejudicial to a claimant.  Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a letter that tells 
him what evidence is needed to 
substantiate a claim for service 
connection based on undiagnosed illness 
in Persian Gulf War veterans.  
38 U.S.C.A. § 5103(a).

2.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether a left shoulder disability is 
related to service, and to determine the 
current severity of the service-connected 
left ankle, right ankle, and right 
shoulder disorders.  All necessary tests 
and studies, including range of motion 
testing and X-rays studies, should be 
performed.  The claims folder must be 
made available to the examiner for 
review.

The examiner should determine whether the 
left or right ankle or right shoulder 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  Such inquiry 
should not be limited to muscles or 
nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current left shoulder disability had 
its onset in service or is the result of 
a disease or injury in service.  The 
examiner should provide a rationale for 
this opinion.


3.  Schedule the veteran for a VA 
examination to determine whether he has 
an undiagnosed illness manifested by nose 
bleeds, or disability of the left knee, 
lumbosacral spine, or right hip.  The 
examiner should note whether there is 
disability involving nose bleeds, the 
left knee, lumbosacral spine or right hip 
that is not attributable to a diagnosed 
illness (or is attributable to a 
medically unexplained chronic 
multisymptom illness), and is manifested 
by objective indications of a chronic 
illness.  The claims folder must be made 
available to the examiner for review.

4.  After completion of the above, re-
adjudicate the claims.  If any claims are 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




